OPINION OF THE COURT — bst the
Hon. EDWARD TURNER.
On an inspection of the record, it appears that this cause was commenced before a Justice of the Peace in-Perry county; that the justice rendered judgment against the defendant below for a penalty of five dollars, besides costs; that the Judge of Probate of said county granted to the defendant below a certiorari, to remove the cause into the county court of said county; which court reversed the judgment of said justice; that the judge of the fourth judicial district granted to the appellee a writ of certiorari, to remove the cause into the circuit court of said county; which court reversed the judgment of the county court and remanded the cause to the county court.
The Judge of Probate has no power to issue a writ of certiorari, and erred in assuming jurisdiction thereof, and this court proceeding to give such judgment as the circuit court should have given, considers that the judgment of the circuit court, reversing the judgment of the county court, be affirmed, and that so much of the judgment of the circuit court, as remands the cause to the county court, be reversed.
Judges Child and Winchester concurring.